UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 27, 2016 United Security Bancshares, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 0-14549 63-0843362 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 131 West Front Street Post Office Box 249 Thomasville, Alabama 36784 (Address of Principal Executive Offices, including Zip Code) Registrant’s telephone number, including area code: (334) 636-5424 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The Annual Meeting of Shareholders (the “Annual Meeting”) of United Security Bancshares, Inc. (the “Company”) was held on April 27, 2016. Summarized below are descriptions of the matters voted on at the Annual Meeting and the final results of such voting: Proposal 1 – Election of Directors . The shareholders elected each of the director nominees to serve as directors during the ensuing year. The voting for the directors at the Annual Meeting was as follows: Name Votes For Withhold Authority Broker Non-Votes Andrew C. Bearden, Jr. Linda H. Breedlove Robert Stephen Briggs Sheri S. Cook Gerald P. Corgill John C. Gordon William G. Harrison James F. House J. Lee McPhearson Jack W. Meigs Aubrey S. Miller Donna D. Smith A. J. Strickland, III Howard M. Whitted Bruce N. Wilson Proposal 2 – Ratification of the Appointment of Carr, Riggs & Ingram, LLC as the Company’s Independent Registered Public Accountants for the Year Ending December 31, 2016 . The shareholders ratified the appointment of Carr, Riggs & Ingram, LLC as the Company’s independent registered public accountants for the year ending December 31, 2016. The result of the vote taken at the Annual Meeting was as follows: Votes For Votes Against Abstain Proposal 3 – Advisory Approval of Executive Compensation . The shareholders adopted a resolution approving, on an advisory basis, the compensation paid to the Company’s named executive officers, as disclosed in the Company’s 2016 proxy statement pursuant to the compensation disclosure rules of the Securities and Exchange Commission. The result of the vote taken at the Annual Meeting was as follows: Votes For Votes Against Abstain Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: April 28, 2016 UNITED SECURITY BANCSHARES, INC. By: /s/Beverly J. Dozier Name: Beverly J. Dozier Vice President, Secretary and Assistant Treasurer
